UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4136



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL GLEN RILEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-101)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Glen Riley, Appellant Pro Se. Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl    Glen   Riley   appeals     the    district    court’s     order

forfeiting    substitute   assets   and   a     subsequent   order     denying

reconsideration.      We have reviewed the record and the district

court’s orders and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. See United States v. Riley,

No. CR-98-101 (E.D. Va. Aug. 27, 2002; Feb. 4, 2002).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                    2